                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                            SOUTHWESTERN DIVISION


UNITED STATES OF AMERICA,                           )
                                                    )
                          Plaintiff,                )
                                                    )
       vs.                                          )       No. 17-05029-01-CR-SW-SRB
                                                    )
RUSSELL GRUNDY,                                     )
                                                    )
                          Defendant.                )


                        ACCEPTANCE OF PLEA OF GUILTY AND
                             ADJUDICATION OF GUILT


       Pursuant to the Report and Recommendation of the United States Magistrate Judge, to

which there has been no timely objection, the plea of guilty of the Defendant to Counts Two, Nine,

Twenty-Three and Twenty-Seven and admitted to the Forfeiture Allegation contained in the

Indictment filed on July 11, 2017, is now Accepted and the Defendant is Adjudged Guilty of such

offense. Sentencing will be set by subsequent Order of the Court.




                                                           /s/ Stephen R. Bough
                                                          STEPHEN R. BOUGH
                                                    UNITED STATES DISTRICT JUDGE




Date: February 14, 2020
